 

Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 1 of 12

Fill in this information to identify your case:

‘United States Bankruptcy Court for the:

District Of Connecticut

Case number (if known): Chapter you are filing under:
§Q Chapter 7
OD Chapter 11
O Chapter 12 panto:
O chapter 13 QO) Check if this is an

amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1247

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If mare space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

elimi identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

1. Your full name
Write the name that is on your
: . Dale
government-issued picture - -
identification (for example, First name pa Firstname
your driver's ticense or
passport). Middle name Middle name
Bring your picture Morgado
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr, Je., M1} {Suffix (Sr., Jr., Il, all)
2. Allother names you
have used in the last 8 First name 4 First name
years |
Include your married or Middle name 3 Middle name
maiden names.
Last name 4 Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
. - - 3 2 8 7 - -
your Social Security XXX — XK — LA OO OK
number or federal OR OR
individual Taxpayer 9 9
Identification number RX = XK Mm - ME -
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptey page 1
Case 19-51232

Dale Morgado

First Name Middle Name

Debtor +

 

4. Any business names
and Employer
Identification Numbers
(EIN} you have used in
the last 8 years

Include trade names and
doing business as names

Doc 1. Filed 09/13/19

Last Name

O) | have not used any business names ar EINs.

Entered 09/13/19 16:36:15

Case number (i known)

Page 2 of 12

 

CJ thave not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

EN

EN

 

5. Where you live

19 Sugar Hollow Road

 

 

 

 

Number Street

Wilton CT 06897
City State ZIP Cade
FAIRFIELD

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

4 Number

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

; County

If Debtor 2’s mailing address is different from

; yours, fill it in here. Note that the court will send

any notices to this mailing address.

 

 

 

 

 

Number Street Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one

this district to file for
bankruptcy

@ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | nave another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CD Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408,)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

Case 19-51232

Dale Morgado

First Name

Middle Nama

Doc 1 Filed 09/13/19 Entered 09/13/19 16:36:15 Page 3 of 12

Case number {if ksown}.
Last Name

| Part 2: | Tell the Court About Your Bankruptcy Case

7.

 

 

 

 

 

 

 

 

 

 

The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342/(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Farm 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under {0 Chapter 7
(J Chapter 11
CL) Chapter 12
QO) Chapter 13
8. How you will pay the fee J | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
LI | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in inslailments (Official Form 103A).
CI request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for GO No
bankruptcy within the
last 8 years? O41 Yes. District When Case number
MM? 0D /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is QI Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD IYYY¥
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM / OD 1 Y¥YY
1. Do you rent your RI No. Goto line 12.
residence? CQ) Yes. Has your landlord obtained an eviction judgment against you?

Official Ferm 101

Q) Ne. Go to line 12.

O) Yes. Fill out Jnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptey page 3
Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 4 of 12

Debtor 1 Dale Morgado Case number ctanown}

 

First Nama Middle Nama Last Name

ra Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor No. Go to Part 4.
of any full- or part-time
business? LI Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A)})
CO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

(4 Commodity Broker (as defined in 11 U.S.C. § 104(6))

QC) None of the above

 

13. Are you filing under if you are filing under Chapter 77, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadiines. lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? =
. No. lam not filing under Chapter 11.
For a definition of smalt
business debtor, see CJ Ne. | am filing under Chapter 11, but | arm NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

LI Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

rare a: if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is
alleged to pose a threat Ql Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you awn

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 : Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 5of 12

Debtor 1 Dale Morgado Case number (if known)

Firat Name Middle Name Last Name

Vou Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a

briefing about credit You must check one:
counseling. II received a briefing from an approved credit

; counseling agency within the 180 days before |
The law requires that you filed this bankruptcy petition, and I received a
receive a briefing about credit certificate of completion.

counseling before you file for Altach a copy of the certificate and the payment

frathtully chock one of the plan, if any, that you developed with the agency.

following choices. If you
cannot do so, you are not
eligible to file.

CI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors

can begin collection activities —_L) | certify that | asked for credit counseling

again. services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Ch tam not required to receive a briefing about
credit counseling because of:

C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

| Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do sa.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the caurt.

 

You must check one:

LI | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI I received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

QO certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
deveioped, if any. If you do not do so, your case
may be dismissed,

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of #5
days.

CL) tam not required to receive a briefing about
credit counseling because of:

LJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy , page 5
Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15

Debtor 1 Dale Morgado

First Name Middle Name

Page 6 of 12

Case number (if known)

 

Last Name

EE answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LY No. Go te line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CJ No. 1am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and No
administrative expenses
are paid that funds will be Q) Yes
available for distribution
to unsecured creditors?
18, How many creditors do @) 1-49 L) 1,000-5,000 QJ 25,001-50,000
you estimate that you C) 50-99 CL} 5,001-10,000 CJ 50,001-100,000
owe? CJ 100-199 LJ 10,001-25,000 (J More than 100,000
QI 200-999
19. How much do you &) $0-$50,000 CY $1,000,001-$10 million Q) $500,000,001-$1 billion

estimate your assets to
be worth?

QI $50,001-$100,000
QC) $100,001-$500,000
C) $500,001-$1 million

C) $10,000,001-$50 million
C) $50,000,001-$100 million
L) $100,000,001-$500 million

(2 $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
U) More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

limi Sign Below

C) $0-$50,000

L) $50,001-$100,000
C) $100,001-$500,000
LI $500,001-$1 million

® $1,000,001-$10 million

C) $10,000,001-$50 million
CO) $50,000,001-$100 million
CL) $100,000,001-$500 million

L) $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
CL] More than $50 billion

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b),

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X De Won M—

Signature of Debto

Executed on tT

13 “Zor

x

 

Signature of Debtor 2

MM / DOD IYYYY

Executed on
MM / DD /YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6
Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 7 of 12

Debtor 1 Dale Morgado Case number (if known)

 

First Name Middle Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

need to file this page. x ey! — E= Batis LD

ye Debtor MM / DD /YYYY

Ellery E. Plotkin

Printed name

For your attorney, if you are
represented by one

 

 

Law Offices of Ellery E. Plotkin, LLC

Firm name

 

16 River Street

Number Street

 

 

 

 

 

Norwalk CT 06850

City State ZIP Code

Contact phone (203) 325-4457 Emailaddress @Plotkinjd@aol.com
CT

Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 8 of 12

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

DISTRICT OF CONNECTICUT
Inre pale Morgado
Case No.
Debtor Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr, P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, | have agreed to accept.........0...0. 0000p eeu ve aee $2,850.00
Prior to the filing of this statement I have received. ............0.........2. $2,850.00
Balance Due... etc cere eet e beeen aes $0.00

2. The source of the compensation paid to me was:

CI Debtor k] Other (specify) family member

3. The source of compensation to be paid to me is:
kk] Debtor OF Other (specify)

4. i] I have not agreed to share the above-disclosed compensation with any other person unless they are
members and associates of my law firm.

CJ I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. Inreturn for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b, Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
Case 19-51232 Doci1_ Filed 09/13/19 Entered 09/13/19 16:36:15 Page 9 of 12
B2030 (Form 2030) (12/15)

d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

IW 3 lf? ce 3 fba—

Date Signature Ze z
Law Offices of Ellery E. Plotkin, LLC

Name of law firm

 

 

 

 
Case 19-51232 Doci1

Filed 09/13/19 Entered 09/13/19 16:36:15 Page 10o0f12

Access Group Inc.

Attn: Chief Financial Officer
5500 Brandywine Pkwy
Wilmington, DE 19803

ACF 2006 Corp.

Attn: Chief Executive Officer
One Vantage Way, Suite ¢C-165
Nashville, TN 37228

ACF 206 Corp.

c/o Attorney Jason Giaimo
260 Madison Ave.

New York,NY 10016

Allied Interstate LLC

Attn: Chief Financial Officer
P.O. Box 361445

Columbus,OH 43236

Allyson Greer Morgado
1333 95th Street
Bay Harbor Islands, FL 33154

American Express
Attn: Chief Financial Officer
P.O. Box 981537
El Paso,TX 79998

Attorney Jeffrey Hellman, Receiver

Of Debtor's Interest In River Ridge, LLC
195 Church Street, 10th Floor

New Haven,CT 06510

Bank of America
Attn: Chief Financial Officer
P.O. Box 982238
El Paso, TX 79998
Case 19-51232 Doci1

Filed 09/13/19 Entered 09/13/19 16:36:15

Barclay's Bank Delaware

Attn: Chief Financial Officer
P.O. Box 8803

Wilmington, DE 19899

CES

Attn: Chief Financial Officer
501 Bleecker St.

Utica,N¥Y 13501

Chase

Attn: Chief Financial Officer
P.O. Box 15298

Wilmington, DE 19850

Chrysler Capital

Attn: Chief Financial Officer
P.O. Box 961275

Fort Worth,TX 76161

Citi Cards Citibank

Attn: Chief Financial Officer
P.O. Box 6241

Sioux Falls,SD 57117

David J. Marantz, Committee
60 Long Ridge Road, Ste. 200
Stamford,CT 06902

Knight Capital Funding

Attn: Chief Financial Officer

9 Bast Lockerman Street, Ste 3A-543
Dover, DE 19901

Mohela Dept. of Ed.

Attn: Chief Financial Officer
633 Spirit Drive
Chesterfield,MO 63005

Santander Bank NA

Attn: Chief Financial Officer
525 Lancaster Ave.

Reading, PA 19611

Page 11 of 12
Case 19-51232 Doci1

Filed 09/13/19 Entered 09/13/19 16:36:15 Page 12 of 12

Spencer Fox, PA

c/o Sprechman & Fisher PA, Attn: CFO
2775 Sunny Isles Blvd. 100

North Miami Beach,FL 33160

Student Loan Corp.

Attn: Chief Financial Officer
P.O. Box 30948

Salt Lake City,UT 84130

U.S. Dept. of Education

Attn: Chief Financial Officer
61 Forsyth St. SW St 19T40
Atlanta,GA 30303

United Bank

Attn: Chief Financial Officer
1645 Ellington Road

South Windsor,CT 06074

Windham Prof.

Attn: Chief Financial Officer
380 Main Street

Salem,NH 03079

Yellowstone Capital LLC

One Evertrust Plaza, Fl. 14
Attn: Chief Financial Officer
Jersey City,NJ 07302
